Title: Deborah Franklin: Account of Expenses, May 1762
From: Franklin, Deborah
To: 


When Franklin was about to leave for England in 1757 his wife Deborah started to keep her household accounts in a memorandum book he provided her. This record is described above, VII, 167–8. On September 1 (the year is not stated) she indicated her intention to stop entering her expenses in detail, “as I am not abell to set down every penney.” But in May 1762 she took a new though short-lived resolve, inspired perhaps by the expectation of her husband’s speedy return, and she compiled on a separate sheet the brief record printed below. It is given here in full to suggest Deborah’s characteristic spelling and some of her expenditures during Benjamin’s long absence from home.
 
1762


May the





I begin agen to keep an a Counte of expenses





a breste of vele 2 pound of butter 14—1 × 2 Sallis 6 in all

8
1


eges one shilling pigons 2–6 

3
6


for goodeys for my pappey 2 Jars
6
3
9


6 yards of Duch Hollond for pillowcases
1
13
8


for a homspon Coverlid
4
0
0


att a vendue a Cotton Coverlid and bolster
1
16
9


paid Mrs. Bullock for mending 2 pair of Jumps and the things comes to
1
4
0


Sallit and greens
0
0
10


paid Bettey for washin 15 and to my maid
4
15
0


Salley a Blew necklis 7–6 a dram of Black silk
0
8
0


home spun threed
0
0
8


for a sate of window curtins Crimsin Chaney
2
5
0


a Jet Necklase for my Selef
0
7
6


in market vell 7–6 butter 2 eges 1
0
10
6


Sope Candels Sallet
0
1
0


for worsted
0
8
9


the milk man
0
8
0


for the Liberrey for papey and Mr. Grase
1
0
0


for Billey fier Companey
0
1
0


Shues for Salley
0
8
6



6 pound of brown Shuger 4 2 Bottels Beer
0
5
0


Limes a quortor of Hundred

3
9


a pound of Green tee
1
12
0


in Market
0
10
0


2 Dos. of oringes
0
9
0


